DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-10 are presented for examination.

Claim Objections
2.	Claim 1 is objected to because of the following informalities:  in claim 1, the Applicant is suggested to replace “made” (in line 14) with -accepted-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites the limitation “a specification accepting section that displays medium images corresponding to a tint of the printing medium illuminated with one of illumination 
The specification, at paragraphs 18-21 of US patent publication #20210165622, describes a tablet terminal 20 performs a printing application program that reads data on an image having been created by another application program for printing. The printing application program shown in FIG. 2 primarily aims to check the tint of the image, when it is printed, in advance on the screen of the tablet terminal 20. … When the printing application program is activated in the tablet terminal 20, the electronic controller 30 of the tablet terminal 20 carries out the process of displaying a screen via which an image is specified on the liquid crystal display 39 (step S110). Thumbnails of images to be processed are displayed on the liquid crystal display 39 of the tablet terminal 20 for user , a variety of setting popup buttons, a printing button and a preview button,  via which one of printers specifiable as a printing destination is specified, and a sheet specifying button, respectively, via which the type of sheet on which an image is printed is specified, a color temperature close to the color temperature of the observation light is selected, and the content of preview display is specified.
 Moreover, at paragraphs 49-51, the specification merely describes the limitations in question (par. 49) and then follows to describe that the image display apparatus allows in-advance checking of how the printed image is visually recognized depending on the color temperature of the illumination light…... In the aspect, a difference in the illumination light may be specified by specifying one of medium images illuminated with illumination light fluxes having a plurality of color temperatures or by directly specifying the color temperature associated with the medium images. At. The specification further describes 
In view of the original disclosure, it appears that the originally displayed medium or thumbnail images to be printed are illuminated under the same lighting conditions or light flux. But, since the type of printing medium on which the image will be printed may cause a difference in tristimulus values, shade or tint when viewed by the user after the image is printed on the medium, the specification accepting screen is providing the user an option to selectively preview the image under different lighting conditions with respect to a specified printing medium or sheet prior to printing an image that will reflect the user’s preference. 


At present, claims 2-9 merely attempt to define the subject matter in the terms of the result to be achieved, but in so doing merely states the problem to be solved, without indicating the technical feature necessary for achieving the result.
Claim 10 contain features that correspond in scope with the limitations recited in claim 1. Thus, the same reasoning above with respect to claim 1 applies herein for claim 10.
The overview of the Examiner’s interpretations of the claims, as discussed above will be used as the basis for prior art rejections below.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.        Claims 1, 3-4, 7, 9 and 10 are rejected under 35 U.S.C. 103 as obvious over Kurumisawa et al. (US 20060140477).
Considering claims 1, 3 and 9, the Kurumisawa reference, the best prior art of record, discloses an image display apparatus (30, fig. 1) that displays an image (GD) to be printed on a desired printing medium (see par, 52) by using a desired printing apparatus (50) on a specific light emitting display (31 and/or 35). In particular, Kurumisawa discloses an image processing unit,  incorporated in, for example, a portable device, a display device, a color printer, or the like, for performing image processing according to a determined correction amount. See par. 8. The color printer has functions of a print-image display and output apparatus that prints and outputs images. See par. 36. A user can use the color printer to directly perform image processing on the image data GD of the digital camera to print the image data GD without connecting the color printer to a personal computer or the like. The color printer has a display panel for displaying an image, and is used to allow the user to check (or "preview") an image to be printed before printing it. See par. 46. An image processing control information GI is determined in view of, for example, the image data generating characteristics of the digital camera that generates the image data GD and the image output characteristics of the print-image display  and output device, which is a function of the color printer. Thus, if image data subjected to image processing using the image processing control information GI is output from an image output device having different image output characteristics from those of the print-image display  and output device, this output image may be different from that output from the print-image display  and output device. In this embodiment, therefore, adjustment information for adjusting the image processing control information GI depending on the image output 
The Kurumisawa reference differs from the present claimed invention in that it fails to specifically define the illumination type to illuminate the image of the printing medium as light fluxes with color temperatures.
Nevertheless, Kurumisawa defines the adjustment information to be difference information representing a difference between display parameters and image quality parameters recorded in the image processing control information GI for allowing the color printer or display device 30 to display an image with a similar quality level to that of a printed image. Alternatively, the adjustment information may include new display parameters to be used in place of the image quality parameters recorded in the image processing control information GI. See par. 97. The adjustment information is desirably preset for each liquid crystal panel… and may include information (e.g., differences between parameters or substitution parameters) relating to, for example, but not limited to, information specifying white points, contrast adjustment information, saturation adjustment information, color hue adjustment information,.. and information indicating sharpness processing ON/OFF. Since the color temperature is different between individual image output devices, the white points are specified to adjust the color temperature. For example, if the display color temperature is high (e.g., 9300 K), the white points may be specified as R=(237, 255), G=(255, 251), and B=(255, 222). Then, images can be displayed on the display panels 21, 31, and 35 with the color balanced to some extent. [0101] (2) Since the reproducible (usable) color gamut is 
Thus, considering that in Kurumisawa the adjustment information is preset for LCD displays and include substitution parameters relating to information specifying white points specified to adjust the color temperature, so that the color hue and contrast of images output on the display panels can match the printed image output from the color printer, it is obvious that the display panel of the printer would incorporate illumination light fluxes with color temperatures on the specified display panel to illuminate the images to be printed on the printing medium.
Accordingly, it would have been obvious to one of artisan skilled in the art to have modified the display apparatuses of Kurumisawa to include light flux with color temperature to illuminate the images on the printing medium; in order to measure the visible light to be perceived by a person reviewing the images when printed, so such 
Regarding claim 4, although the Kurumisawa reference does not specifically discloses images each have an area having a diameter at least greater than or equal to 4 cm; it is noted, however, that it would have been an obvious matter of design choice to modify the divided central image areas of Kurumisawa,  each with heights and widths that are 1/5 of the height and width of the obtained image (see par. 13 and 81-82) to have a diameter at least greater than or equal to 4 cm, since applicant has not disclosed that scaling image areas to have a diameter of at least 4 cm instead of central image areas with heights and widths that are 1/5 of the height and width of the obtained image itself solves any stated problem.  Thus, it appears that the image processing in Kurumisawa would perform equally well whether or not the size of the divided image areas each has a diameter of at least 4 cm or is 1/5 of the obtained image.  The purpose would be to give the system user a great deal of flexibility when performing color adjustment of the image in color space.
As per claim 7, Kurumisawa discloses the image display apparatus is a tablet terminal (30, fig. 1, see par. 36), and the specific display (50) is a backlight-equipped, liquid crystal or organic EL display incorporated in the tablet terminal in advance (see par. 44-45 and 79-83).


Allowable Subject Matter
7.	Claims 2, 5-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because while the Kurumisawa discloses substantial features of the claimed invention, Kurumisawa fails to teach the image display apparatus according to claim 1, wherein the image display control section includes a first, second, third and fourth conversion sections performing image conversions in the manner recited in claims 2, 6 and 8, and , wherein the specification accepting section alternately and selectively displays a plurality of medium images corresponding to colors of the printing medium illuminated with the illumination light fluxes having the plurality of color temperatures on the specific display (as recited in claim 5.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They are as recited in the attached PTO-892 form.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
03/25/2022